Citation Nr: 0631180	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1966 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that the veteran was not 
competent to handle disbursement of funds.

A hearing was held before the undersigned in May 2006.  A 
transcript of the hearing is in the claims file.


FINDING OF FACT

The clear and convincing medical evidence shows that the 
veteran lacks the mental capacity to contract or manage his 
own affairs, including the disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A.  
§§ 501, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R.  
§§ 3.102, 3.159, 3.353 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R.  §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the  
United States Court of Appeals for Veterans Claims (Court) 
explicitly held that the VCAA does not apply to competency 
cases.  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or manage his affairs, including the disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a) (2006).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the reasonable 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of the disability, facts relating to 
commitment or hospitalization, and the holding of 
incompetency. Id.  

In this case, the records show extensive psychiatric 
treatment.  The veteran was hospitalized twice by VA in 2002 
with diagnoses of chronic paranoid schizophrenia and alcohol 
abuse.  In July 2003, he was admitted with disorganized 
thinking, rambling speech, flat affect and was delusional 
with auditory hallucinations.  The report noted that he had 
an extensive history of noncompliance with his medication 
leading to legal problems and frequent confrontation with 
whomever he met during his travels.  At discharge, his 
psychosis was noted to have decreased significantly but he 
still had delusions thinking he was the owner of "Ford Chevy 
Chrysler Corporation."  His insight and judgment were 
somewhat improved but still remained limited.  He was 
discharged in stable condition, and deemed competent for VA 
purposes.

The veteran was readmitted in August 2003 with active 
auditory hallucinations.  He believed that the medication in 
the past made him travel to the south and their medication 
was specifically developed for black people.  Following 
treatment, the veteran remained delusional, and refused 
medications for several days until his medications were 
changed.  The veteran continued to have grandiose delusions 
throughout the hospitalization consistent with his last 
hospitalization.  At discharge, he denied hallucinations.  
Although the veteran was noted to still have delusional 
thinking, he was able to refrain from talking about it with 
others and talking about the active delusions.  There were 
symptoms of his schizophrenia which the veteran agreed would 
lead to problems with people on the outside of the hospital.  
He was discharged in stable condition with a diagnosis of 
chronic paranoid schizophrenia and deemed competent for VA 
purposes.  

The veteran continued outpatient treatment and follow-up at 
the VA Medical Center, primarily from Dr. John A. Gurklis as 
his treating psychiatrist.  Dr. Gurklis wrote in September 
2003 that the veteran had recently been discharged and seemed 
more settled, although he had delusions and paranoia in 
crowds.  In October he complained of increasing 
hallucinations, and problems distinguishing reality.  He 
complained of hearing things from people inside of cars, but 
the people did not appear to be talking.  He continued on 
medication.  In November, he complained of having visual 
hallucinations of skeletons.  Dr. Gurklis submitted a 
statement saying that the veteran was cognitively unable to 
manage his money, unable to maintain satisfactory self care 
and vulnerable to victimization by others.  In December, the 
veteran was assessed by the Mental Health Intensive Case 
Management Team which determined that he met the high-risk 
criteria for intensive treatment.  

Based on the report of Dr. John A. Gurklis, dated in November 
2003, a December 2003 rating decision proposed a finding of 
incompetency.  The  veteran was found incompetent to handle 
disbursement of VA funds by rating decision in April 2004.  

A VA field examination was conducted in May 2005.  The 
examiner noted that the veteran was requesting that he be 
rated competent to handle disbursement of funds, but admitted 
that any large funds received would quickly be dissipated on 
street drugs and/or alcohol.  He continued to go to the VA 
weekly for treatment.  The examiner noted that the veteran 
still made statements showing that he was out of contact with 
reality.  One statement was that his neighbor was spying on 
him and that the veteran turned him into the local police 
because the neighbor was a crack cocaine dealer.  The 
examiner noted that the veteran had limited insight and 
judgment regarding his financial matters.  He could answer 
simple questions regarding hypothetical income or expenses, 
but his cognitive ability was poor.  The examiner noted that 
the veteran required protection from hazards incidental to 
the environment and could be easily victimized by designing 
persons.  He did not have the mental capacity to manage his 
own affairs, including disbursement of funds, without 
significant limitation due to his psychiatric condition.  The 
examiner concurred with the continued rating of incompetence, 
noting that if the veteran were to be paid directly he would 
become a victim of designing persons or dissipate his funds.  

Although the veteran has submitted several statements in 
support of his claim, and provided personal testimony in a 
hearing, his statements primarily relate to his delusions and 
hallucinations, and do not address his financial management 
ability.  These statements, plus his continuing record of 
treatment, only support that he continues to be severely 
impaired by chronic paranoid schizophrenia.  

The November 2003 opinion of Dr. Gurklis, and the results of 
the VA field examination constitute clear and convincing 
evidence regarding the veteran's competency.  The Board has 
considered the prior reports of hospitalization, which 
concluded that the veteran was competent for VA purposes; 
however, these pre-date the assessment of Dr. Gurklis and the 
report of VA field examination which show that the veteran 
continues to be significantly impaired mentally.  The 
overwhelming weight of the evidence shows the veteran is 
currently unable to manage the disbursement of any funds.  
The Board finds that the medical evidence is clear, 
convincing, and leaves no doubt to the veteran's 
incompetency.  

The veteran was afforded an opportunity to present evidence 
rebutting the clear medical opinions of record including at a 
personal hearing in May 2006; however, neither the veteran 
nor his representative have presented evidence other than 
their own assertions.  The veteran has not claimed, or shown, 
that he is a medical expert, capable of rendering medical 
opinions.  Espiritu v.  Derwinski, 2 Vet. App. 492 (1992).  
The Court has held that lay statements are insufficient to 
rebut a VA determination of incompetence.  Sanders v. Brown, 
9 Vet. App. 525, 529 (1996).  

Based on the foregoing, the Board finds that all of the 
competent evidence of record demonstrates that the veteran is 
not competent to handle disbursement of VA funds.  The 
preponderance of the evidence is clearly against a finding of 
competency and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1  
Vet. App 49, 55-57 (1990).  


ORDER

The veteran is not competent to handle disbursement of VA 
funds. 



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


